UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8424


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTTINE ANDERSON,     a/k/a   Antonio   Anderson,   a/k/a    Anitione
Anderson,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:04-cr-00030-nkm-mfu-2)


Submitted:    February 26, 2009               Decided:      March 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anttine Anderson, Appellant Pro Se.    John L. Brownlee, United
States Attorney, Roanoke, Virginia; Stephen John Pfleger, Robert
Tracci, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anttine    Anderson      appeals    the    district     court’s   order

reducing his sentence.           We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court, United States v. Anderson, No. 3:04-cr-

00030-nkm-mfu-2         (W.D.    Va.    Oct.     31,    2008)   and    the   reasons

expressed in our recent decision in United States v. Dunphy, 551

F.3d   247,    253-56     (4th    Cir.    2009).        We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                          2